FILED
                              NOT FOR PUBLICATION                             APR 11 2011

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAMES ELMOND DUVAL,                                No. 09-15126

                 Petitioner - Appellant,           D.C. No. 2:08-cv-01591-JFM

  v.
                                                   MEMORANDUM *
M. C. KRAMER,

                 Respondent - Appellee.



                       Appeal from the United States District Court
                          for the Eastern District of California
                      John F. Moulds, Magistrate Judge, Presiding **

                               Submitted April 5, 2011 ***

Before:         B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       California state prisoner James Elmond Duval appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
                The parties consented to proceed before a magistrate judge.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Duval contends that the Board of Parole’s 2007 denial of parole violated his

right to due process because it violated the terms of his plea agreement. This

contention is belied by the record. The transcript of the plea colloquy clearly and

unambiguously indicates that Duval would first become eligible for parole in

approximately “thirteen and one-third years,” that parole may never be granted,

and that the plea contained no assurance that he would be released on a date

certain.

       Further, the district court did not abuse its discretion by declining to hold an

evidentiary hearing on this claim. See Schriro v. Landrigan, 550 U.S. 465, 474

(2007) (“if the record refutes the applicant’s factual allegations or otherwise

precludes habeas relief, a district court is not required to hold an evidentiary

hearing.”).

       Appellee’s motion for judicial notice is granted. See Smith v. Duncan, 297

F.3d 809, 815 (9th Cir. 2002) (judicial notice taken of relevant state court

documents with a direct relationship to appeal).

       AFFIRMED.




                                           2                                       09-15126